Lamar, J.-
1. The defendant insists that the words are not libelous and can not be made such by the construction placed thereon in the plaintiff’s petition. Words which are clearly not defamatory can not have their natural meaning changed by innuendo. Words which are libelous per se do not need an innuendo. But between these two extremes are found many expressions which may be ambiguous, and the real meaning can then be explained by reference to the circumstances. It is for the jury, in such instances, to say whether, in view of all the facts, the writing was libelous. It then becomes a part of the plaintiff’s' case to prove the allegations in the innuendo, and to show that the words were really libelous under the circumstances, and that those who read understood them in the sense alleged. In view of the ruling in Holmes v. Clisby, ante, 820, the discussion meed not be extended to show that the allegations as to what the defendant’s officers intended, and were understood to mean, make the petition good as against the demurrer. Civil Code, § 3832.
2. The communication to the conductors and superintendent of division was no doubt privileged; but if the plaintiff can establish to the satisfaction of the jury that the publication was made with actual malice, the protection otherwise granted to the writer of a privileged communication is lost. In view of the charge of express malice, the demurrer was properly overruled. Civil Code, § 3840.
3. Every publication of matter which is shown to. be libelous is a separate cause of action (Woods v. Pangburn, 75 N. Y. 498), though all can be joined in one petition; but where the plaintiff brings suit for publication to designated persons, he can not thereafter, by an amendment, show a publication to other persons at a different time and place, since it would set up a new and distinct cause of action. • Civil Code, § 3834. Here the original petition alleged that the circular was delivered to five conductors and a division superintendent-in Bibb county. The amendment charges *868that the circular was posted on a bulletin, and thus published to the public at large. These are different transactions, and may involve different defenses. Civil Code, § 5099. The demurrer thereto should have been sustained.

The judgment is affirmed, with direction that the amendment be disallowed.


All the Justices concur.